J-S77020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                     v.                 :
                                        :
                                        :
MARIO MEDINA                            :
                                        :
                      Appellant         :   No. 879 MDA 2017

                 Appeal from the PCRA Order May 19, 2017
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0001395-2013


BEFORE:    BENDER, P.J.E., LAZARUS, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                  FILED JANUARY 23, 2018

     Mario Medina appeals from the order, entered in the Court of Common

Pleas of Lebanon County, denying his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.     After careful

review, we affirm.

     On March 5, 2014, Medina was convicted by a jury of possession of

firearm prohibited, receiving stolen property, robbery and escape. On April

30, 2014, the trial court sentenced Medina to an aggregate term of 5½ to 17

years’ incarceration.     This Court affirmed his judgment of sentence on

December 23, 2014. See Commonwealth v. Medina, 759 MDA 2014, at *1

(Pa. Super. filed Dec. 23, 2014). Medina did not seek allowance of appeal to

the Pennsylvania Supreme Court.

     Medina filed a pro se PCRA petition on March 14, 2016. The PCRA court

appointed counsel, who filed amended petitions on September 16, 2016, and

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S77020-17



March 17, 2017. After a hearing, the PCRA court dismissed Medina’s petition

by order dated May 19, 2017. This timely appeal follows, in which Medina

raises numerous claims alleging the ineffectiveness of his trial counsel.

        Before we address the merits of Medina’s appeal, however, we must

determine whether we have jurisdiction to consider his claims. Generally, a

PCRA petition, including a second or subsequent petition, must be filed within

one year of the date the judgment of sentence is final unless the petition

alleges, and the petitioner proves, that an exception to the time for filing the

petition1 is met, and that the claim was raised within 60 days of the date on

which it became available. 42 Pa.C.S.A. § 9545(b), (c). The timeliness of a

post-conviction petition is jurisdictional. Commonwealth v. Lewis, 63 A.3d
1274, 1280–81 (Pa. Super. 2013), quoting Commonwealth v. Chester, 895
A.2d 520, 522 (Pa. 2006) (“[I]f a PCRA petition is untimely, neither this Court

____________________________________________


1   The statutory exceptions to the time bar are as follows:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

                                           -2-
J-S77020-17



nor the [PCRA] court has jurisdiction over the petition. Without jurisdiction,

we simply do not have the legal authority to address the substantive claims.”).

       Here, Medina’s judgment of sentence became final on or about January

23, 2015, upon the expiration of the thirty-day period for filing a petition for

allowance of appeal with the Pennsylvania Supreme Court. See 42 Pa.C.S.A.

§ 9545(b)(3); Pa.R.A.P. 1113. Thus, Medina’s March 14, 2016 petition, filed

approximately one year and two months after his judgment of sentence

became final, was patently untimely unless Medina pled and proved one of the

timeliness exceptions under section 9545(b)(1). Medina did not do so and, as

such, the PCRA court was without jurisdiction to consider the merits of his

petition. Thus, we affirm the dismissal of his petition.2

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2018



____________________________________________


2Although the PCRA court improperly reached the merits of Medina’s petition
before dismissing it, we may affirm its order for any reason.           See
Commonwealth v. Clemens, 66 A.3d 373, 381 (Pa. Super. 2013), quoting
Commonwealth v. Truong, 36 A.3d 592, 593 n. 2 (Pa. Super. 2012) (en
banc ) (“This [C]ourt may affirm [the lower court] for any reason, including
such reasons not considered by the lower court.”).

                                           -3-